Mr. Justice Thomas delivered the opinion of the court: The claimant files its claim for $73,319.34 for delays in completing its contract with the State of Illinois for the construction of Sections 16, 17 and 18 of ¡Hard Road Bond Issue Route No. 18 after it had entered upon performance by reason of a change of route made necessary by litigation forcing the State to change the route as originally platted and claimant had the contract to construct a concrete highway. It is stipulated and agreed between the claimant and the legal representatives of the State of Illinois that the claimant was damaged in the sum of $48,496.53 on account of the. delays caused by litigation over the right of way which the State had not procured before the letting of the contract by the State of Illinois to complete the construction of the concrete road over said Sections 16,17 and 18 of S. B. I. Route No. 18. On the request of the legal representatives of the State the court allows an award for $48,496.53.